<

Exhibit 10.6

 

EMPLOYMENT AGREEMENT

This Employment Agreement is hereby entered into by and between US AIRWAYS,
GROUP, INC., a Delaware holding company ("Group "), US AIRWAYS, INC., a Delaware
corporation having its principal place of business at Crystal Park Four, 2345
Crystal Drive, Arlington, Virginia 22227 (the "Company") and BRUCE R. LAKEFIELD,
a resident of the State of New Jersey, residing at 5 Bluebell Road, Colts Neck,
NJ 07722 (the "Executive").

W I T N E S S E T H

     WHEREAS

, effective as of April 19, 2004, the Executive assumed the responsibilities and
duties of the position of Chief Executive Officer and President for Group and
the responsibilities and duties of the position of Chief Executive Officer for
the Company; and



     WHEREAS

, the Board and the Human Resources Committee of the Board believe it to be in
the best interests of Group and the Company to enter into this Agreement, in
order to properly document the terms and conditions of the Executive's
employment with the Company including, but not limited to, the duties and
obligations of the parties under circumstances in which there is a Change of
Control of the Company;



     NOW, THEREFORE

, in consideration of the mutual promises herein contained, the Company and the
Executive hereby agree as follows:



 

                                                                                 ARTICLE
I

                                                                               DEFINITIONS

1.1  Accrued Obligations shall mean any amounts of Base Salary (including any
reductions in effect at the time) plus any accrued and unused vacation pay that
has been earned but not yet paid by the Company, determined as of the
Executive's Date of Termination.

1.2  Agreement shall mean this Employment Agreement between the Company and the
Executive.

1.3  Affiliate shall mean any parent, brother-sister or subsidiary corporation
of the Company, any joint venture in which the Company owns at least a 50
percent interest, and any partnership, limited liability partnership or limited
liability corporation in which the Company or any of its wholly-owned Affiliates
owns at least a 50 percent interest.

1.4  Base Salary shall mean the basic rate of pay and does not include any
additional compensation in the form of benefits or perquisites.

1.5  Board shall mean the Board of Directors of Group and the Board of Directors
of the Company, as applicable.

1.6  Cause shall mean:

(a)  willful and continued failure to substantially perform his duties with the
Company within fifteen (15) days after a written demand for substantial
performance is delivered to the Employee which identifies the manner in which
the Company believes that the Employee has not substantially performed his
duties;

(b)  unlawful or willful misconduct which is economically injurious to the
Company or to any entity in control of, controlled by or under common control
with the Company (and its successors);

(c)  conviction of, or a plea of guilty or nolo contendere, to a felony charge;
or

(d)  habitual drug or alcohol abuse that impairs the Employee's ability to
perform the essential duties of his position.

1.1  Change in Control shall mean the occurrence of any of the following events
following the Effective Date of this Agreement:

(A)  Acquisition of Substantial Percentage. The acquisition by an individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934 ("the 1934 Act")) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the 1934 Act) of 30% or more
of either (i) the then outstanding shares of common stock of the Corporation
(the "Outstanding Group Common Stock") or (ii) the combined voting power of the
then outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the "Outstanding Group Voting Securities");
provided, however, that the following acquisitions shall not constitute a Change
of Control:

(1)  any acquisition directly from the Corporation;

(2)  any acquisition by the Corporation or any of its subsidiaries;

(3)  any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Corporation or any of its subsidiaries;

(4)  any acquisition by any corporation with respect to which, following such
acquisition, more than 85% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors, is then beneficially owned, directly or indirectly,
by all or substantially all of the individuals and entities who were beneficial
owners, respectively, of the Outstanding Group Common Stock and Outstanding
Group Voting Securities in substantially the same proportions as their
ownership, immediately prior to such acquisition, of the Outstanding Group
Common Stock and Outstanding Group Voting Securities, as the case may be; or

(5)  any acquisition by an individual, entity or group that, pursuant to Rule
13d-1 promulgated under the 1934 Act, is permitted to, and actually does, report
its beneficial ownership of Outstanding Group Common Stock and Outstanding Group
Voting Securities on Schedule 13G (or any successor Schedule);

provided further, that if any such individual, entity or group subsequently
becomes required to or does report its ownership of Outstanding Group Common
Stock and Outstanding Group Voting Securities on Schedule 13D (or any successor
Schedule) then, for purposes of this Section, such individual, entity or group
shall be deemed to have first acquired, on the first date on which such
individual, entity or group becomes required to or does so file, beneficial
ownership of all of the Outstanding Group Common Stock and Outstanding Group
Voting Securities beneficially owned by it on such date; or

(B)  Change of Majority of Board Members. Individuals who, as of the Effective
Date of this Agreement, constitute the Board (the "Incumbent Board") cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Corporation's shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the 1934 Act) or other actual or threatened solicitation
of proxies or consents; or

(C)  Reorganization, Merger or Consolidation. There is consummated a
reorganization, merger or consolidation, in each case, with respect to which all
or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Group Common Stock and Outstanding
Group Voting Securities immediately prior to such reorganization, merger or
consolidation, beneficially own, directly or indirectly, less than 85% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger or consolidation (or any parent
thereof) in substantially the same proportions as their ownership, immediately
prior to such reorganization, merger or consolidation of the Outstanding Group
Common Stock and the Outstanding Group Voting Securities, as the case may be; or

(D)  Disposition of Assets. Approval by the shareholders of the Corporation of a
complete liquidation or dissolution of the Corporation or the consummation of
the sale or other disposition of all or substantially all of the assets of the
Corporation, other than to a corporation with respect to which, following such
sale or other disposition, more than 85% of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Group Common Stock and
Outstanding Group Voting Securities immediately prior to such sale or other
disposition in substantially the same proportion as their ownership, immediately
prior to such sale or other disposition, of the Outstanding Group Common Stock
and Outstanding Group Voting Securities, as the case may be.

1.7  Change of Control Date shall mean the first date on which a Change of
Control occurs.

1.8  Change of Control Period shall mean the period beginning on the Change of
Control Date and ending on the day two (2) years thereafter.

1.9  Company shall mean US Airways, Inc., a Delaware corporation, and its
Affiliates.

1.10  Date of Termination means final date of the Executive's employment.

1.11  Disability shall mean a mental or physical impairment or injury of the
Executive which is determined to result in his total and permanent inability to
perform the essential functions of his position without reasonable
accommodation, as determined by the Board of Directors based on professional
medical and/or psychological opinions, or the Executive's eligibility to receive
disability benefits under the terms and conditions of the Company's long-term
disability policy, based on an "own occupation" definition under the policy

1.12  Effective Date shall mean April 19, 2004.

1.13  Good Reason shall mean:

(a)  the assignment to the Executive of any duties inconsistent with the
Executive's position (including status, offices, titles and reporting
relationships), authority, duties or responsibilities as contemplated by this
Agreement, or any other action by the Company which results in a diminution in
such position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive;

(b)  the failure by Group or the Company to reelect the Executive to a position
with substantially similar or greater duties than the position held by the
Executive on the Effective Date or any other action by Group or the Company
which results in the diminution of the Executive's position, authority, duties,
or responsibilities, excluding an isolated, insubstantial and inadvertent action
not taken in bad faith and which is remedied by Group promptly after receipt of
notice thereof is given by the Executive;

(c)  (A) any failure by the Company to comply with any of the provisions of this
Agreement, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive or (B) after the Change of
Control Date, any failure of the Company to pay Base Salary or Annual Bonus in
accordance with this Agreement, respectively, and any failure by the Company to
maintain or provide the plans, programs, policies and practices, and benefits
described in this Agreement on the most favorable basis such plans, programs,
policies and practices were maintained and benefits provided during the 90-day
period immediately preceding the Change of Control Date, or if more favorable to
the Executive and/or the Executive's family, as in effect at any time thereafter
with respect to other key employees of Group, the Company and its subsidiaries;

(d)  any purported termination by the Company of the Executive's employment
otherwise than as expressly permitted by this Agreement; or

(e)  any failure by the Company to comply with and satisfy the successor
provisions of Section 10.3 of this Agreement.

1.14  Group shall mean U.S. Airways Group, Inc., the parent of the Company.

1.15  Notice of Termination shall mean a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated and
(iii) if the Date of Termination (as defined below) is other than the date of
receipt of such notice, specifies the Date of Termination (which date shall be
not more than fifteen (15) days after the giving of such notice).

1.16  Proprietary Information shall mean information that meets the definition
of "trade secret" under the laws of the State of Delaware, as well as any
scientific or technical information, design, process, procedure, formula or
improvement that is secret and of value, information that the Company takes
reasonable efforts to protect from disclosure and from which the Company derives
actual or potential economic value due to its confidential nature, including,
but not limited to, technical or nontechnical data, formulas, complications,
programs, devices, methods, techniques, drawings, processes, financial data,
lists of actual or potential customers, price lists, business plans, customer
and vendor records, training and operations materials and memoranda, personnel
records, financial information relating to the business of the Company,
accounts, customers, vendors, employees and affairs of the Company, and any
information marked "confidential" by the Company.

1.17  Term shall mean the period during which this Agreement is effective. The
Term of this Agreement is described in Article III hereof.

                                                                                 ARTICLE
II

                                                                   DUTIES AND
RESPONSIBILITY

2.1  Duties and Authority. The Executive is engaged and agrees to perform
services for and on behalf of the Company as its Chief Executive Officer and
President and shall report directly to the Board. The Executive shall have such
duties and responsibilities as may be assigned to him by the Company's bylaws or
by the Board. The Executive agrees to perform such duties diligently and
efficiently and in accordance with the reasonable directions of the Board. The
Executive shall conduct himself at all times in a business-like and professional
manner as appropriate for his position and shall represent the Company in all
respects in compliance with good business and ethical practices. In addition,
the Executive shall be subject to and abide by the policies and procedures of
the Company applicable to personnel of the Company, as may be adopted from time
to time.

2.2  Best Efforts. During his employment with Group and the Company, excluding
any periods of vacation and sick leave to which the Executive is entitled, the
Executive shall devote his full attention, energies and best efforts to
rendering services on behalf of the Company (or its Affiliates) and shall not
engage in any outside employment without the express written consent of the
Board.

2.3  Outside Activities. During his employment, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) invest or trade in stocks, bonds,
commodities or other forms of investment, including real property if the
Executive does not "participate" (within the meaning of Treas. Reg. Sections
1.469-5(f) and 1.469-5T(f)) in such investments, so long as such activities do
not significantly interfere with the performance of the Executive's
responsibilities as an employee of Group and the Company in accordance with this
Agreement. The Executive may also participate in any interest or activity which
is approved in writing by the Board. At least once each year during this
Agreement, and at any time upon the Board's request, the Executive shall provide
a full disclosure to the Corporate Governance Committee of the Board of his
participation in any corporate, civic and charitable activities (including
service on corporate or charitable boards of directors or trustees). Prior to
pursuing or accepting any such activity other than those in which he is engaged
on the Effective Date, the Executive agrees to discuss such activity with the
Human Resources Committee of the Board.

                                                                                 ARTICLE
III

                                                                          AT
WILL EMPLOYMENT

3.1  At Will Employment. Prior to a Change of Control, this Agreement shall not
have a specified Term. The employment relationship between the Executive and the
Company is one of "at-will employment," which provides that either party to the
Agreement may terminate the Agreement at any time for any reason. The parties
hereto agree that in the event either desires to terminate the Agreement, the
terminating party shall provide the other party written notice of the
termination.

3.2  Automatic Term Provisions Upon Change in Control. As of a Change of Control
Date, this Agreement automatically shall become effective for a two (2) year
Term from that date and shall terminate on the close of business on the date two
(2) years following the Change of Control Date, unless earlier terminated by the
parties pursuant to the provisions hereof.

                                                                                 ARTICLE
IV

                                                                   COMPENSATION
AND BENEFITS

4.1  Base Salary. During this Agreement, the Company shall pay the Executive a
Base Salary of $425,000. Base Salary shall be reviewed at least annually by the
Human Resources Committee of the Board and shall be increased from time to time
as shall be substantially consistent with increases in Base Salary awarded in
the ordinary course of business to other key employees of the Company and its
Affiliates.

4.2  Equity Incentives.

(a)  Restricted Stock Award. As approved by the Company's Human Resources
Committee, on May 19, 2004, the Company shall grant to the Executive 471,200
shares of Restricted Stock under the terms of the Company's 2003 Stock Incentive
Plan. This grant of Restricted Stock shall vest and become transferable in 25%
increments (of 117,800 shares each) on April 19 in each of the next four years.

(b)  Stock Option Grant. As approved by the Company's Human Resources Committee,
on May 19, 2004, the Company shall grant to the Executive a nonqualified stock
option for 288,800 shares of the Company's common stock at an exercise price of
$1.59 per share, under the terms of the Company's 2003 Stock Incentive Plan.
This stock option shall become exercisable in 25% increments (of 72,200 shares
each) on April 19 in each of the next four years.

4.3  Annual Bonus. In addition to Base Salary, the Executive shall be eligible
to participate in the Company's annual cash bonus program under the Company's
Incentive Compensation Plan, as determined by the Human Resources Committee of
the Board or any other annual bonus plan hereafter approved by the Board
("Incentive Plan"); provided, however, that the Executive voluntarily waives his
participation in the Incentive Plan from the Effective Date until such time as
the Company has returned to profitability. The annual bonus under Section
4(b)(ii) shall hereinafter be referred to as the "Annual Bonus".

4.4  Long-Term Incentive Plan. In addition to Base Salary and Annual Bonus, the
Executive shall be eligible to participate in the long-term bonus program under
the Company's Long-Term Incentive Plan, as determined by the Human Resources
Committee of the Board or any other long-term incentive plan hereafter approved
by the Board ("LTIP"), provided, however, that the Executive voluntarily waives
his participation in the LTIP from the Effective Date until such time as the
Company has returned to profitability.

4.5  Retirement Plans. The Executive shall be eligible to participate in the US
Airways Group, Inc. Funded Executive Defined Contribution Plan and the US
Airways Group, Inc. Unfunded Executive Defined Contribution Plan (the "EDCPs"),
as of the Effective Date of this Agreement, provided, however, that the
Executive hereby voluntarily waives his participation in the EDCPs. The
Executive shall not be eligible to actively participate in any tax-qualified
retirement plan or any other nonqualified retirement or deferred compensation
plan sponsored by the Company or Group following the Effective Date of this
Agreement.

4.6  Welfare and Fringe Benefit Plans. During his employment with the Company,
the Executive shall be eligible to participate in the Company's welfare and
fringe benefit plans pursuant to the Company's plans and policies as in effect
for officers from time to time. The Company reserves the right to amend or
terminate any of its welfare and fringe benefit plans and policies (including
but not limited to coverages and premium structures) at any time.

4.7  Travel Privileges. Notwithstanding the provisions of Section 4.6 hereof,
upon completion of two (2) years of service with Group (including service as a
member of the Board of Directors), the Executive shall become vested for the
Executive's lifetime in continuation of on-line, first class, positive space
travel privileges for business and pleasure for the Executive and his eligible
family members on US Airways and its successors.

4.8  Business Expenses. During his employment with the Company, the Executive
shall be entitled to receive prompt reimbursement for all reasonable expenses
incurred by the Executive in accordance with the expense reimbursement policies
and procedures of the Company applicable to other active officers of the
Company.

4.9  Withholding, FICA, FUTA, Etc. Any amount to be paid to the Executive under
the provisions of this Agreement which represents taxable income shall be
subject to, and reduced by, any applicable federal, state or local taxes imposed
by law, included, but not limited to, taxes imposed under Subtitle C of the
Code.

                                                                                 ARTICLE
V

                                                              TERMINATION OF
EMPLOYMENT

5.1  Termination of Employment. The Executive's employment and this Agreement
shall be terminated as follows:

(a)  Death: Immediately upon the date of death of the Executive;

(b)  Disability: On the tenth (10th) day following written notice provided by
the Board to the Executive that his employment is being terminated due to the
Executive's Disability;

(c)  Termination by Company for Cause: Immediately upon the date of written
notice provided by the Board to the Executive that his employment is being
terminated for "Cause";

(d)  Termination by Company Without Cause: Immediately upon the date specified
in a written notice provided by the Board to the Executive that his employment
is being terminated without Cause; or

(e)  Termination by Executive for Good Reason: Immediately upon the date
specified in a written notice provided by the Executive to the Board that his
employment is being terminated for Good Reason; or

(f)  Voluntary Resignation by Executive: Immediately upon the date specified in
a written notice provided by the Executive to the Board that he is voluntarily
resigning and terminating his employment.

5.2  Notice of Termination. Any termination by the Company for Cause or by the
Executive for Good Reason shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 11.2 of this Agreement. The
failure by the Company or the Executive to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause or
Good Reason shall not waive any right of the Company or the Executive or
preclude the Company or the Executive from asserting such fact or circumstance
in enforcing the terms of this Agreement.

                                                                                 ARTICLE
VI

                                               OBLIGATIONS OF THE COMPANY UPON
TERMINATION.

(a)  Termination Due to Death. If the Executive's employment is terminated by
reason of the Executive's death, this Agreement shall terminate without further
obligations to the Executive's estate, other than (i) Accrued Obligations that
the Executive has accrued or earned as of the Date of Termination, and (ii) in
the event Annual Bonuses are actually paid to executives for the year in which
the Executive's death occurs, a prorated bonus equal to the product of the
amount of Annual Bonus that the Executive would have earned at the end of the
year times a fraction, the numerator of which is the number of days in the
current year through the Date of Termination and the denominator of which is
365.

The Accrued Obligations shall be paid to the Executive's estate in a lump sum in
cash within 30 days following the Date of Termination, and the amount of any
Annual Bonus payable to the Executive's estate shall be payable at the same time
that Annual Bonuses are paid to other executives. If the Executive has vested in
lifetime travel benefits, the Executive's eligible family members shall retain
the travel benefits following the Date of Termination.

6.2  Termination Due to Disability. If the Executive's employment is terminated
due to the Executive's Disability, this Agreement shall terminate as of the Date
of Termination without further obligations to the Executive, other than (i)
Accrued Obligations that the Executive has accrued or earned as of the Date of
Termination, and (ii) in the event Annual Bonuses are actually paid to
executives for the year in which the Executive's Disability occurs, a prorated
bonus equal to the product of the amount of Annual Bonus that the Executive
would have earned at the end of the year times a fraction, the numerator of
which is the number of days in the current year through the Date of Termination
and the denominator of which is 365. The Accrued Obligations shall be paid to
the Executive in a lump sum in cash within 30 days following the Date of
Termination and the amount of any Annual Bonus payable to the Executive shall be
payable at the same time that Annual Bonuses are paid to other executives. If
the Executive has vested in lifetime travel benefits, the Executive and his
eligible family members shall retain the travel benefits following the Date of
Termination.

6.3  Termination by the Company for Cause. If the Executive's employment is
terminated by the Company for Cause, this Agreement shall terminate without
further obligations to the Executive other than Accrued Obligations that the
Executive has accrued or earned as of the Date of Termination. All such Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
following the Date of Termination.

6.4  Voluntary Resignation by the Executive. If the Executive terminates his
employment by voluntary resignation (but not for Good Reason), this Agreement
shall terminate without further obligations to the Executive, other than Accrued
Obligations that the Executive has accrued or earned as of the Date of
Termination. All such Accrued Obligations shall be paid to the Executive in a
lump sum in cash within 30 days following the Date of Termination.

6.5  Termination by the Company Without Cause or Termination by Executive for
Good Reason.

(a)  Prior to Change of Control. If, prior to a Change of Control, the Company
shall terminate the Executive's employment without Cause, or if the Executive
shall terminate his employment for Good Reason, this Agreement shall terminate
without further obligations of the Company to the Executive, other than (i)
Accrued Obligations that the Executive has accrued or earned as of the Date of
Termination, and (ii) in the event Annual Bonuses are actually paid to
executives for the year in which the Executive's Date of Termination occurs, a
prorated bonus equal to the product of the amount of Annual Bonus that the
Executive would have earned at the end of the year times a fraction, the
numerator of which is the number of days in the current year through the Date of
Termination and the denominator of which is 365. All such Accrued Obligations
shall be paid to the Executive in a lump sum in cash within 30 days following
the Date of Termination, and the amount of any Annual Bonus payable to the
Executive shall be payable at the same time that Annual Bonuses are paid to
other executives. If the parties so desire, the Company and the Executive may
negotiate a separate severance agreement providing severance pay and/or
additional benefits; provided, however, that no separate severance agreement
shall be entered into between the parties without the Executive's agreement to
execute a general release and covenant not to sue the Company.

(b)  Following Change of Control. If, during the Change of Control Period, the
Company shall terminate the Executive's employment without Cause, or if the
Executive shall terminate his employment for Good Reason, this Agreement shall
terminate and the Company shall pay and/or provide to the Executive the
following:

(1)  Accrued Obligations that the Executive had accrued or earned as of the Date
of Termination;

(2)  300% of the sum of:

(A)  Base Salary (unreduced by any reductions then in effect), plus

(B)  the target Annual Bonus for the year in which the Date of Termination
occurs;

(3)  300% of the greater of (A) 125% of Base Salary (unreduced by any reductions
then in effect), or (B) the amount that would have been paid under any award
under the Company's Long-Term Incentive Plan for the performance period that
would end in the year in which the Date of Termination occurs as if performance
had been met at "target" level for that year (if the Executive is a participant
in the LTIP for that year);

(4)  Continuation of medical, dental, vision and prescription drug coverages (as
applicable) for the Executive and his covered dependents for twenty-four (24)
months following the Date of Termination on the same premium and coverage basis
as active officers of the Company, in lieu of the standard 18-month COBRA
continuation coverage; provided, that in the event the Executive and/or his
covered dependents become covered under any other group medical, dental, vision
or prescription drug plan (as applicable), then the coverage provided by the
Company shall become secondary coverage; and provided further, that in the event
the Company is not permitted to continue the coverages on this basis by the
applicable carriers or reinsurers, the Company will pay the Executive an amount
equal to the premium amounts that the Executive would have paid for the 24-month
continuation period, and the Executive and/or his covered dependents may elect
standard COBRA continuation coverage; and;

(5)  Continuation of existing life insurance coverage for the Executive for
twenty-four (24) months following the Date of Termination on the same premium
and coverage basis as in effect on the Date of Termination; provided that in the
event the Company is not permitted to continue the coverage by the applicable
carrier or reinsurers on the same premium and coverage basis, the Company shall
pay the Executive a lump sum cash amount equal to the amount of premiums the
Company would have paid for the coverage if the Executive had continued as an
active employee for the 24-month period; and

(6)  Continuation for the Executive's lifetime of on-line, first class, positive
space travel privileges for business and pleasure for the Executive and his
eligible family members, pursuant to the terms and conditions of the Company's
travel policy for key employees.

                                                                                 ARTICLE
VII

                                                            CERTAIN ADDITIONAL
PAYMENTS BY THE COMPANY.

7.1  Gross-Up Payment. In the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section), including, but not limited to, any amounts in
respect of (i) options to acquire shares of common stock and (ii) restricted
shares of common stock) (a "Payment"), would be subject to the excise tax
imposed by Section 4999 (or any successor provision thereto) of the Code or any
interest or penalties with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the "Excise Tax"), then the Executive shall be entitled to receive an
additional payment (a "Gross-Up Payment") in an amount such that after payment
by the Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including, without limitation, any income and employment
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax, imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon Payments.

7.2  Determinations by Independent Accountants. Subject to the provisions of
Section 7.3, all determinations required to be made under this Section 7,
including whether a Gross-Up Payment is required and the amount of such Gross-Up
Payment, shall be made by a firm of independent public accountants selected by
Group prior to the Change of Control (the "Accounting Firm") which shall provide
detailed supporting calculations both to the Company and the Executive within
five (5) business days of the Date of Termination, or such earlier time as is
requested by the Company or the Executive. In the event that the Accounting Firm
is serving as accountant or auditor for the individual, entity or group
effecting the Change of Control, the Executive may appoint another nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any Gross-Up Payment, as determined pursuant to this Section 9, shall be paid to
the Executive upon the receipt of the Accounting Firm's determination. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
shall furnish the Executive with a written opinion that failure to report the
Excise Tax on the Executive's applicable federal income tax return would not
result in the imposition of a negligence or other penalty. Any determination by
the Accounting Firm shall be binding upon the Company and the Executive. As a
result of the uncertainty in the application of Section 4999 of the Code (or any
successor provision thereto) at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-up Payments which will not
have been made by the Company should have been made ("Underpayment"), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 9(c) and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment (together with interest and
penalties incurred by the Executive in connection therewith) that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.

7.3  IRS Claims. The Executive shall notify the Company in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by the Company of the Gross-Up Payment. Such notification shall be given as soon
as practicable but no later than ten (10) business days after the Executive
knows of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. The Executive shall
not pay such claim prior to the expiration of the thirty-day period following
the date on which she gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

(a)  give the Company any information reasonably requested by the Company
relating to such claim,

(b)  take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(c)  cooperate with the Company in good faith in order effectively to contest
such claim,

(d)  permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 7.3, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax, including interest or penalties with respect thereto,
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company's control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder; whereas the Executive shall be entitled to settle or
contest, as the case may be, any other issued raised by the Internal Revenue
Service or any other taxing authority.

7.4  Refunds. If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section 7.3, the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Company's complying with the requirements of Section 7.3) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 7.3, a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of thirty (30) days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

                                                                                 ARTICLE
VIII

                                                                      NONEXCLUSIVITY
OF RIGHTS

8.1  Notwithstanding any other provision of this Agreement, the Executive
(and/or as applicable, his spouse and/or dependents or his estate) shall be
entitled to any benefits or provisions provided by the specific terms and
conditions of any equity-based compensation plans, insurance policies, or
employee benefit plans or programs of the Company in which he participated as of
the Date of his Termination. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of Group, the Company or any of its Affiliates at or subsequent to the
Date of Termination shall be payable in accordance with the terms and conditions
of such plan, policy, practice or program.

                                                                                 ARTICLE
IX

                                                                         RESTRICTIVE
COVENANTS

9.1  Use and Return of Documents and Property. Executive acknowledges that in
the course of his employment with Group and the Company, he will have the
opportunity to inspect and use certain property, both tangible and intangible,
of Group, the Company and its Affiliates. All such property shall remain the
exclusive property of Group, the Company and its Affiliates, and Executive has
and shall have no right or interest in such property. Executive shall use
Company property only during employment and only in the performance of his job
and to further the Company's interests, and he will not remove Company property
from the Company's premises except to the extent necessary to perform his duties
and to the extent approved by the Company, either expressly or generally under
its policies. Promptly upon the Executive's Date of Termination, Executive shall
return to the Company all of the Company's property of any kind, including but
not limited to, business plans, financial records, computer hardware, computer
software, documents, data, books, memoranda, notes, sketches, audio-visual
materials, correspondence, lists, pricing information, customer and/or vendor
lists or information, and all other tangible property.

9.2  New Developments. Any discovery, invention, process or improvement made or
discovered by the Executive during his employment with Group and the Company in
connection with or in any way affecting or relating to the business of Group,
the Company or any of its Affiliates (as then carried on or under active
consideration) shall forthwith be disclosed to the Company and shall belong to
and be the absolute property of the Company. The preceding sentence does not
apply to any invention for which no equipment, supplies, facility, trade secret
information of the Company was used and which was developed entirely on the
Executive's own time, unless the invention relates directly to the business of
Group, the Company or its Affiliates or to its or their actual or demonstrably
anticipated research or development, or the invention results from any work
performed by the Executive for the Company.

9.3  Nonsolicitation of Customers. Executive agrees that during his employment
with Group and the Company, he will not, directly or indirectly, without the
Company's prior written consent, contact any customer of Group, the Company or
any of its Affiliates for business purposes unrelated to furthering the business
of Group, the Company or its Affiliates. Executive further agrees that for a
period of one (1) year following his Date of Termination, he will not directly
or indirectly, (i) contact, solicit or divert, or attempt to contact, solicit,
divert or take away, any customer of the Company or its Affiliates for purposes
of, or with respect to, providing a customer to a competing business; or (ii)
take any affirmative action with a customer of the Company or its Affiliates for
purposes of providing a customer to a business competing with the Company or its
Affiliates. The prohibitions of the preceding sentence shall apply only to
customers of the Company with whom the Executive had Material Contact on the
Company's behalf during the twelve (12) months immediately preceding the Date of
Termination. For purposes of this Agreement, the Executive had "Material
Contact" with a customer if (a) he had business dealings with the customer on
the Company's behalf; (b) he was responsible for supervising or coordinating the
dealings between the Company and the customer; or (c) he obtained Proprietary
Information about the customer as a result of his association with the Company.

9.4  Nonsolicitation of Employees. The Executive agrees that during his
employment with Group and the Company and for one (1) year after his Date of
Termination, the Executive will not, directly or indirectly, solicit or attempt
to recruit or hire any employees of Group, the Company or its Affiliates who
were employed by Group, the Company or its Affiliates at any time during the
last year of the Executive's employment with the Company and who are actively
employed by Group, the Company or its Affiliates at the time of the solicitation
or attempted solicitation, to provide services similar to those performed by the
employee for the Company on behalf of, or for the purpose of engaging in
employment with, a competitor of the Company.

9.5  Nondisclosure of Trade Secrets and Proprietary Information. Except to the
extent reasonably necessary for Executive to perform his duties for Group and
the Company, the Executive shall not, directly or indirectly, furnish or
disclose to any person, or use in any way, any trade secrets of Group, the
Company or its Affiliates, for so long as such trade secrets remain "trade
secrets" under applicable state law. Except to the extent reasonably necessary
for Executive to perform his duties for the Company, Executive shall not, during
his employment with the Company and following the Executive's Date of
Termination, directly or indirectly, furnish or disclose to any person, or use
in any way, for personal benefit or the benefit of others, any Proprietary
Information of the Company or its Affiliates.

9.6  Reasonableness. Executive has carefully considered the nature and extent of
the restrictions upon his and the rights and remedies conferred on the Company
under this Agreement, and Executive hereby acknowledges and agrees that:

(a)  the restrictions and covenants contained herein, and the rights and
remedies conferred upon the Company, are necessary to protect the goodwill and
other value of the business of the Company;

(b)  the restrictions places upon Executive hereunder are fair and reasonable in
time and territory, will not prevent him from earning a livelihood, and place no
greater restraint upon the Executive than is reasonably necessary to secure the
business and goodwill of the Company;

(c)  the Company is relying upon the restrictions and covenants contained herein
in continuing to make available to Executive information concerning the business
of the Company;

(d)  Executive's employment hereunder places him in a position of confidence and
trust with the Company and its employees, customers and suppliers; and

(e)  the provisions of this section shall be interpreted so as to protect the
Proprietary Information, and to secure for the Company the exclusive benefits of
the work performed on behalf of the Company by the Executive under this
Agreement, and not to unreasonably limit his ability to engage in employment and
consulting activities in noncompetitive areas which do not endanger the
Company's legitimate interests expressed in this Agreement.

9.7  Remedy for Breach. Executive acknowledges and agrees that his breach of any
of the covenants contained in this Article of this Agreement will cause
irreparable injury to the Company and that remedies at law available to the
Company for any actual or threatened breach by the Executive of such covenants
will be inadequate and that the Company shall be entitled to specific
performance of the covenants in this Article or injunctive relief against
activities in violation of this Article by temporary or permanent injunction or
other appropriate judicial remedy, writ or order, without the necessity or
proving actual damages. This provision with respect to injunctive relief shall
not diminish the right of the Company to claim and recover monetary damages
against the Executive for any breach of this Agreement, in addition to
injunctive relief. The Executive acknowledges and agrees that the covenants
contained in this Article shall be construed as agreements independent of any
other provision of this or any other contract between the parties hereto, and
that the existence of any claim or cause of action by the Executive against the
Company, whether predicated upon this or any other contract, shall not
constitute a defense to the enforcement by the Company of said covenants.

                                                                                 ARTICLE
X

                                                                               SUCCESSORS.

10.1  This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive's estate.

10.2  This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.

10.3  Group and the Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Group and/or the Company to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that Group and the Company would be required to perform it if no
such succession had taken place.

                                                                                 ARTICLE
XI

                                                                             MISCELLANEOUS.

11.1  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

11.2  Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to the Executive

Bruce R. Lakefield
5 Bluebell Road
Colts Neck, NJ 07722

If to the Company

:

US Airways, Inc.
2345 Crystal Drive
Arlington, Virginia 22227
Attention: Executive Vice President, General Counsel and Corporate Secretary

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

11.3  Invalidity of Any Provision. It is the intention of the parties hereto
that the provisions of this Agreement shall be enforced to the fullest extent
permissible under the laws of each state and jurisdiction in which such
enforcement is sought, but that the unenforceability (or the modification to
conform with such laws) of any provision hereof shall not render unenforceable
or impair the remainder of this Agreement which shall be deemed amended to
delete or modify, as necessary, the invalid or unenforceable provisions. The
parties further agree to alter the balance of this Agreement in order to render
the same valid and enforceable. The terms of the restrictive covenant provisions
of this Agreement shall be deemed modified to the extent necessary to be
enforceable and, specifically, without limiting the foregoing, if the term of
the applicable restrictive covenant is too long to be enforceable, it shall be
modified to encompass the longest term which is enforceable and, if the scope of
the geographic area of the applicable restrictive covenant is too great to be
enforceable, it shall be modified to encompass the greatest area that is
enforceable.

11.4  Waiver of Breach. The waiver of a breach of any provision of this
Agreement by a party hereto shall not operate or be construed as a waiver of any
subsequent breach by the other party hereto.

11.5  Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof. All understanding and
agreements (whether written or oral) heretofore made between the parties hereto
with respect to the subject matter of this Agreement are superceded by this
Agreement and this Agreement alone fully and completely expresses all agreements
between the parties related to the subject matter. This Agreement may not be
changed orally but only by an amendment in writing signed by both parties.

11.6  Survival of Provisions. The provisions of Article IX - Restrictive
Covenants shall survive termination of this Agreement.

11.7  Captions. The captions appearing in this Agreement are inserted only as a
matter of convenience and in no way define, limit, construe or describe the
scope or intent of any provisions of this Agreement or in any way affect this
Agreement.

     IN WITNESS WHEREOF

, the Executive has hereunto set his hand and, pursuant to the authorization
from its Board of Directors, the Company has caused these presents to be
executed in its name on its behalf, all as of the day and year first above
written.



 

EXECUTIVE:

                                                  


Bruce R. Lakefield

 

US AIRWAYS GROUP, INC.

By:                                               
Elizabeth K. Lanier

Title: EVP - Corporate Affairs, General Counsel and Corporate Secretary

 

US AIRWAYS, INC.

By:                                              
Elizabeth K. Lanier

Title: EVP - Corporate Affairs, General Counsel and Corporate Secretary

 

 